 

NOTE

 

FOR VALUE RECEIVED, the undersigned (“Borrower”), hereby promises to pay to the
order of TD Bank, N.A. or registered assigns (“Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Loan from time to time made by the Lender to Borrower under that certain
Amended and Restated Term Loan Agreement, dated as of July 2, 2012 (as amended,
restated, extended, supplemented, or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among AMERICAN REALTY CAPITAL OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership (“Borrower”), AMERICAN REALTY CAPITAL TRUST, INC., a
Maryland corporation and the sole member of the sole general partner of Borrower
(“Parent”), the Lenders from time to time party thereto, and Wells Fargo Bank,
National Association, as Administrative Agent.

 

Borrower promises to pay interest on the unpaid principal amount of each Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement. All payments of
principal and interest shall be made to Administrative Agent for the account of
Lender in Dollars in immediately available funds at Administrative Agent’s
Office. If any amount is not paid in full when due hereunder, such unpaid amount
shall bear interest, to be paid upon demand, from the due date thereof until the
date of actual payment (and before as well as after judgment) computed at the
per annum rate set forth in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranties and is secured by the Collateral. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Note shall become, or may be declared
to be, immediately due and payable all as provided in the Agreement. Loans made
by Lender shall be evidenced by one or more loan accounts or records maintained
by Lender in the ordinary course of business. Lender may also attach schedules
to this Note and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.

 

Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

 

 

  





THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

  BORROWER:       AMERICAN REALTY CAPITAL OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership         By: /s/ Jesse C.
Galloway     Name: Jesse C. Galloway     Title:  Authorized Signatory

 

2

 

 

LOANS AND PAYMENTS WITH RESPECT THERETO 

 

Date  

Type of

Loan Made

 

Amount of

Loan Made

 

End of

Interest

Period

 

Amount of

Principal or

Interest

Paid This

Date

 

Outstanding

Principal

Balance

This Date

 

Notation

Made By

                                                                               
                                                                               
                                                                               
                                                                       

 

3

 



